Citation Nr: 1204289	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  08-39 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been submitted to reopen a previously-denied claim of entitlement to service connection for a low back disorder and, if so, whether service connection is warranted.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to October 1975.  He also had subsequent service in the United States Army National Guard with unverified dates of active duty for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

A hearing was held on September 22, 2011, in Atlanta, Georgia, before the undersigned, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2), and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

Since the RO's most recent adjudication of the Veteran's claim in a May 2010 Supplemental Statement of the Case (SSOC), evidence has been associated with the Veteran's claims file accompanied by a waiver of local consideration.  This waiver is contained in the Veteran's VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2011).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The March 2005 rating decision is final.  

2.  Some of the evidence received since the March 2005 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a low back disorder and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The March 2005 rating decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2011). 

2.  The evidence received subsequent to the March 2005 rating decision is new and material, and thus, the claim for service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As will be discussed below, the Board is reopening the Veteran's previously-denied claim of entitlement to service connection for low back disorder.  Accordingly, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Service Connection - ACDUTRA

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24).  The term "active duty for training" includes, "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22)(A); 38 C.F.R. § 3.6(c)(1).  The term "inactive duty for training" includes, "duty (other than full-time duty) prescribed for Reserves by the Secretary concerned under section 206 of title 37 or any other provision of law" or "special additional duties authorized for Reserves (including commissioned officers of the Reserve Corps of the Public Health Service) by an authority designated by the Secretary concerned and performed by them on a voluntary basis in connection with the prescribed training or maintenance activities of the units to which they are assigned."  38 U.S.C.A. § 101(23)(A),(B); 38 C.F.R. §3.6(d)(1),(2).  The term "active duty for training" includes, "in the case of members of the Army National Guard or Air National Guard of any State, full-time duty under" certain sections of title 32, United States Code, including section 502.  38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c)(3).  The term "inactive duty for training" includes, "[i]n the case of members of the Army National Guard or Air National Guard of any State . . . duty (other than full-time duty) under" certain sections of title 32, United States Code, including section 502. 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d)(3).

Thus, the definitional statute, 38 U.S.C.A. § 101(24), makes a clear distinction between those who have served on active duty and those who have served on active or inactive duty for training.  The effect is that an individual who has served only on active or inactive duty for training must establish a service-connected disability in order to achieve Veteran status and to be entitled to compensation.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Accordingly, the advantage of certain evidentiary presumptions provided by law to assist Veterans in establishing service connection for a disability do not extend to those who claim service connection based on a period active or inactive duty for training.  Id. at 470-471 (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on active duty for training and had not established any service-connected disabilities from that period).

New and Material Evidence

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 66 Fed. Reg. 45,628, 45,630 (August 29, 2001).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Discussion

The Veteran's claim of entitlement to service connection for a low back disorder was originally denied by the RO in a March 2005 rating decision.  The Veteran was provided notification of the decision and his appellate and procedural rights in a letter from the RO dated in April 2005.  While the Veteran expressed disagreement with this decision in May 2005 and was provided a Statement of the Case (SOC) in June 2006, he failed to file a substantive appeal (VA Form 9) or similar document.  Accordingly, the March 2005 rating decision is final.  See 38 C.F.R. § 20.1103 (2011); see also Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).  

The evidence on file at the time of the previous denial in March 2005 consisted of the Veteran's service treatment records dated from December 1972 to June 1975, copies of the Veteran's partial treatment records from his time in the Army National Guard, to include treatment records from Robins United States Air Force Hospital dated from August 1978 to October 1978, statements from J.A.N., R.J.K., and H.W.G. dated in August 1978, VA outpatient treatment records dated from December 2003 to May 2004, and statements from the Veteran.  

The March 2005 rating decision reflects that the Veteran's claim of entitlement to service connection for a low back disorder was denied because the evidence of record failed to reflect (1) that the Veteran's diagnosed low back disorder was causally-related to his August 1978 injury while on ACDUTRA in the Army National Guard, or (2) that the Veteran experienced continuous symptomatology associated with his low back disorder since his August 1978 injury while on ACDUTRA in the Army National Guard.  The June 2006 SOC continued to deny the Veteran's claim for these reasons.  

Accordingly, for evidence to be new and material, (i.e., relating to unestablished facts necessary to substantiate the claim and raising a reasonable possibility of substantiating the claim), the evidence would have to tend to show that (1) the Veteran's low back disorder was causally-related to his August 1978 injury while on ACDUTRA in the Army National Guard, and/or (2) the Veteran has experienced continuous symptomatology associated with his low back disorder since his August 1978 injury while on ACDUTRA in the Army National Guard.  

The evidence associated with the claims file subsequent to the March 2005 rating decision includes the September 2011 hearing transcript and VA treatment records from the VA facilities in Tuskegee, Alabama, Tuscaloosa, Alabama, and Dublin Georgia, dated from May 2007 to January 2010.  Specifically, in testimony at the September 2011 hearing, the Veteran asserted that he has continuously experienced symptomatology associated with his low back disorder since he injured his low back in August 1978 while on ACDUTRA in the Army National Guard.  See the September 2011 VA hearing transcript at page 6.  

First, the Board finds that this evidence is "new."  Indeed, this evidence was not of record prior to the RO's March 2005 denial of the Veteran's claims.  The Board also finds that this evidence is "material."  As noted above, evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The Board notes that in a recent case, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

The Board finds that this evidence is related to an unsubstantiated element, i.e., whether the Veteran has experienced continuous symptomatology associated with his low back disorder since his August 1978 injury while on ACDUTRA in the Army National Guard.  Furthermore, when this evidence is viewed in conjunction with the other evidence of record, the Board finds that the new evidence raises a reasonable possibility of substantiating the claim.  See Shade, id.  

Therefore, new and material evidence having been submitted, the Veteran's request to reopen the his previously-denied claim of entitlement to service connection for a low back disorder is granted.  However, as is discussed below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be adjudicated.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection a low back disorder is reopened, and to this extent only, the appeal is granted.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In the present case, it is uncontroverted that the Veteran injured his low back in August 1978 during a period of ACDUTRA in the Army National Guard.  See e.g., treatment records from Robins United States Air Force Hospital dated from August 1978 to October 1978 and August 1978 statements from J.A.N., R.J.K., and H.W.G.  Further, the Veteran has been diagnosed with degenerative disc disease of the lumbosacral spine.  See e.g., an October 2008 CT scan report.  Accordingly, service connection elements (1) and (2) are demonstrated.  

The Board notes that the Veteran has not been afforded a VA examination to determine whether his current low back disorder is related to his service.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).  Therefore, the Board finds that a VA examination and medical opinion are necessary for determining the nature and etiology of the Veteran's diagnosed low back disorder.  

Since the Veteran's claim is being remanded, the Board concludes that the RO/AMC should attempt to obtain any treatment records which may be outstanding.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1); see also Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (noting that the Secretary has a duty to assist in obtaining relevant and adequately identified records); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record"); Dunn v. West, 11 Vet. App. 462 (1998).  Therefore, the RO/AMC should attempt to obtain any and all treatment records pertaining to the Veteran's asserted low back disorder.

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC must contact the Veteran and request that he identify all non-VA health care providers that have treated him for his low back disorder.  The Veteran must complete a release for any private treatment records identified by him prior to any attempts to obtain such.  All records obtained should be associated with the Veteran's VA claims file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.

2.  The RO/AMC must obtain and associate with the claims file all identified outstanding records of VA treatment pertaining to the Veteran's low back disorder.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.

3.  The RO/AMC should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any diagnosed low back disorder which may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the partial service treatment records submitted by the Veteran.  

Thereafter, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that any identified low back disorder(s), is/are causally- or etiologically-related to the Veteran's service, to specifically include his August 1978 low back injury while serving on ACDUTRA in the Army National Guard.  To the extent possible, the VA examiner should also state the approximate date(s) of onset of any identified low back disorder(s).  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.)  

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

4.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


